DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/8/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 21-40 are currently pending.
4.	Claims 21 and 31 are amended. Claims 22-30 and 32-40 are previously presented.
5.	Claims 1-20 are cancelled.

Response to Arguments
                                           Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 1, filed 7/8/21, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 21-40 has been withdrawn. 

                                          Response: 35 U.S.C.  § 101
7.    Applicants argue:
“Moreover, Applicant respectfully submits that claims 21-40 satisfy eligibility requirements in
both prongs of the Alice step 2A analysis as well as step 2B, especially as any purported judicial
exception is integrated into a practical application. For instance, claim 21 recites the feature to 
“simulate behavior of the physical model using the constitutive models, wherein the material 
behavior of the two different integration points mapped to the same constitutive model are 
modeled with identical behavior using the same constitutive model.” (Emphasis added). Such a 

Action seems to ignore in its §101analysis. Moreover, the recited features of claim 21 provide 
technical improvements on existing technology, and are thus not directed to abstract ideas since 
the claim (as a whole, including the practical applications) recite significantly more than alleged 
judicial exceptions. (See, e.g, MPEP §2106.04 (I) and (ID). As expressly set forth in MPEP 
§2106.04(d)(1) and §2106.05(a), claim features that recite improvements to the functioning of a 
computer, technology, or technical field qualify as “significantly more’, and thus render claims 
patent eligible under steps 2A and 2B of the Alice framework.
The Office Action seems to suggest that the claimed features do not change the 
Underlying functioning of a computer because “the amount of information that the computer is reading is less than what has been previously used for calculations...but the functionality of the computer has not changed.” However, such a narrow (and improper) interpretation of technical improvements for subject matter eligibility under 35 U.S.C. $101 would render any software claim as ineligible, since the Office Action’s test for $101 eligibility would seemingly require a change into the actual computing functionality and hardware of the computer. Clearly, this is not the standard set forth by 35 U.S.C. §101, the MPEP, and Federal Circuit jurisprudence as software-based claims are patent-eligible subject matter. Instead, the features of claims 21-40 provide tangible technical improvements as set forth in MPEP §2106.04(d)(1) and §2106.05(a), and are thus integrated into a practical application and recite significantly more than an
abstract idea.
In that regard, claim 21 recites “significantly more” than an abstract idea, as the claim features recite improvements to the functioning of a computer, technology, or technical field under proper analyses of subject matter eligibility under 35 U.S.C. §101. Claim 21 recites 
technical benefits of simulating model behavior more quickly and with reduced computational resources, thus providing improvements in computing efficiencies and the technical field of physical model simulations. As such, claims 21-40 recite a practical application, recite “significantly more” than an abstract idea, and recite eligible subject matter under 35 U.S.C. §101.” (Remarks: pages 2-3)

8.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that even with the recent amendment to the claims, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.  This can be seen in the defining and determining steps and the recent amendment of the claims.  An example of this is shown in the first limitation of claim 31 where it states “define a physical model” and “determining an error tolerance”.  The claim language is not stating how the physical model is being defined or how 
Also, the applicant argues that the claim language provide an improvement to the functioning of a computer, technology, or technical field, where there’s the speed of computing tasks and the reduction of data.  The examiner first notes that in MPEP 2106.05(f) (2) it states “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  This explains as to why the claim limitations are not improving the functionality of a computer.  Further, the examiner has not seen what technical field is being improved.  As stated above the limitations of the claim do not distinguish themselves from being conducted in the human mind or by pencil and paper.  
The 35 U.S.C. 101 rejection of the most recent filed claims are shown below in the office action.

                                      Response: 35 U.S.C.  § 103
9.    Examiner Response:
The Applicant’s arguments on page 4 with respect to the limitation of claim 1 that
states “map the integration points to multiple different constitutive models configured to model material behavior for the physical model, wherein each of the multiple different constitutive models is configured to model material behavior differently based on being mapped to a respective unique history of the driving variable that is unique for each of the multiple different 

10.    Examiner Response:
The Applicant’s arguments on page 4 with respect to the limitation of claim 1 that states “mapping the two different integration points to a same constitutive model of the multiple different constitutive models, wherein the same constitutive model is configured to model material behavior of the two different integration points identically, even though the computed histories of the driving variable of the two different integration points are different” have been considered but are moot because the arguments do not apply to the current rejection.

11.    Examiner Response:
The Applicant’s arguments on page 4 with respect to the limitation of claim 1 that states “determining that another integration point has a computed history of the driving variable
that is not within the error tolerance from the computed histories of the driving variable for the two different integration points” have been considered but are moot because the arguments do not apply to the current rejection.

12.    Examiner Response:
The Applicant’s arguments on page 4 with respect to the limitation of claim 1 that states “mapping the another integration point to another constitutive model of the multiple different constitutive models that is different from the same constitutive model that the two different 

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 21 and 31
Regarding step 1, claims 21 and 31 is directed towards a method and medium, which is an eligible statutory category of invention under 101.
Claim 31
Regarding step 2A, prong 1, claim 31 recites “defining a physical model, wherein the physical model is partitioned into integration points and each integration defines an element of the physical model and is defined by material properties of the element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
“Claim 31 recites “determining an error tolerance and a driving variable for the physical model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claim 31 recites “computing a history of the driving variable for each of the integration points”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “map the integration points to multiple different constitutive models configured to model material behavior for the physical model, wherein each of the multiple different constitutive models is configured to model material behavior differently based on being mapped to a respective unique history of the driving variable that is unique for each of the multiple different constitutive models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “determining that two different integration points have computed histories of the driving variable that are different, but within the error tolerance”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “mapping the two different integration points to a same constitutive model of the multiple different constitutive models, wherein the same constitutive model is configured to model material behavior of the two different integration points identically, even 
Claim 31 recites “determining that another integration point has a computed history of the driving variable that is not within the error tolerance from the computed histories of the driving variable for the two different integration points”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “and mapping the another integration point to another constitutive model of the multiple different constitutive models that is different from the same constitutive model that the two different integration points are mapped to”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 31 recites “and simulating behavior of the physical model using the multiple different constitutive models, wherein the material behavior of the two different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper 
Regarding step 2A, prong 2, claim 31 recites the additional element of a computing system. The computing system can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computing system amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 21
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 31 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 21 recites the additional element of a processor and medium. The processor and medium can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 32
Dependent claim 32 recites “comprising determining the driving variable as a tensor variable”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 33
Dependent claim 33 recites “comprising determining multiple driving variables for the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 34
Dependent claim 34 recites “.wherein the driving variable represents deformation for a mechanical material constitutive model. “ Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil 
Claim 35
Dependent claim 35 recites “wherein the driving variable represents a temperature gradient for a thermal material constitutive model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 36
Dependent claim 36 recites “comprising determining the driving variable as a damage state variable.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 37
Dependent claim 37 recites “comprising determining the driving variable based on forces applied to the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 38
Dependent claim 38 recites “further comprising recomputing the history of the driving variable for each of the integration points for a different simulation of the physical model.”.  
Claim 39
Dependent claim 39 recites “further comprising: storing the computed histories of the driving variable for each of the integration points; and accessing the stored computed histories of the driving variable for each of the integration points for use in a different simulation of the physical model.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 40
Dependent claim 40 recites “comprising defining the physical model by: selecting a line of symmetry for the physical model; and partitioning one side of the physical model divided by the line of symmetry into the integration points, but another side of the physical model divided by the line of symmetry.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 22-30, recite the same substantive limitations as claims 32-40 and are rejected using the same teachings.


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 27-33 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. PGPub 2010/0299112) in view of Ghaboussi et al. (U.S. PGPub 2003/0216894) in further view of Lu et al. (U.S. PGPub 2010/0049451) in further view of Hallquist (U.S. PGPub 2013/0325417).

With respect to claim 21, Goldberg et al. discloses “define a physical model” as [Goldberg et al. (paragraph [0045])];

“and a driving variable for the physical model” as [Goldberg et al. (paragraph [0036])];
“compute a history of the driving variable for each of the integration points” as [Goldberg et al. (paragraph [0036])] Examiner’s interpretation: Using the values of the history variables at the beginning of each time step, demonstrates that the history variables were computed.  Also, the Examiner notes that the claim language does not state how the history of the driving variable is being computed;
While Goldberg et al. teaches having a method strain rate dependence analysis in various materials and a damage model that describes the damage to the material, Goldberg et al. does not explicitly disclose “A non-transitory computer-readable medium comprising computer executable instructions; determine an error tolerance; determining that two different integration points have computed histories of the driving variable that are different, but within the error tolerance”
Ghaboussi et al. discloses “A non-transitory computer-readable medium comprising computer executable instructions” as [Ghaboussi et al. (paragraph [0045])];
“determine an error tolerance” as [Ghaboussi et al. (paragraph [0080], paragraph [0083])];
“determining that two different integration points have computed histories of the driving variable that are different, but within the error tolerance” as [Ghaboussi et al. (paragraph [0078] – [0080], paragraph [0083])];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Goldberg et al. of having a method strain rate dependence analysis in various materials and a damage model that describes the damage to the material by incorporating determine an error tolerance; determining that two different integration points have computed histories of the driving variable that are different, but within the error tolerance as taught by Ghaboussi et al. for the purpose of modeling the behavior of a material.
The motivation for doing so would have been because Ghaboussi et al. teaches that by modeling the behavior of a material, the ability to adjust models that are developed using laboratory and/or field testing can be accomplished (Ghaboussi et al. (paragraph [0010] –[0012]).
While the combination of Goldberg et al. and Ghaboussi et al. teaches compute a history of the driving variable for each of the integration points, Goldberg et al. and Ghaboussi et al. do not explicitly disclose “map the integration points to multiple different constitutive models configured to model material behavior for the physical model, wherein each of the multiple different constitutive models is configured to model material behavior differently based on being mapped to a respective unique history of the driving variable that is unique for each of the multiple different constitutive models; and simulating behavior of the physical model using the multiple different constitutive models, wherein the material behavior of the different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model”
Examiner’s interpretation: The examiner considers the stress-strain data to be tin integration points that are mapped to the multiple different constitutive models, since at the integration points, the stresses of the metric tensor can be obtained;
“and simulating behavior of the physical model using the multiple different constitutive models, wherein the material behavior of the different integration points mapped to the same constitutive model are modeled with identical behavior using the same constitutive model” as [Lu et al. (paragraph [0093] –[0096], Figs. 3-9)];
Goldberg et al., Ghaboussi et al. and Lu et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Goldberg et al. and Ghaboussi et al. of computing a history of the driving variable for each of the integration points by incorporating map the integration points to multiple different constitutive models configured to model material behavior for the physical model, wherein each of the multiple different constitutive models is configured to model material behavior differently based on being mapped to a respective unique history of the driving variable that is unique for each of the multiple different constitutive models; and simulating behavior of the physical model using the multiple different constitutive models, wherein the material behavior of the different integration points mapped to the same 
The motivation for doing so would have been because Lu et al. teaches that by using a pointwise identification method that permits a pointwise characterization of the heterogeneous properties in nonlinear membranes, the ability to predict the stress of the membrane  without invoking the material property in question (Lu et al. (paragraph [0007], paragraph [0011]).
While the combination of Goldberg et al., Ghaboussi et al. and Lu et al. teaches determining that two different integration points have computed histories of the driving variable that are different, but within the error tolerance, Goldberg et al., Ghaboussi et al. and Lu et al. do not explicitly disclose “mapping the two different integration points to a same constitutive model of the multiple different constitutive models, wherein the same constitutive model is
configured to model material behavior of the two different integration points identically, even though the computed histories of the driving variable of the two different integration points are different; determining that another integration point has a computed history of the driving variable that is not within the error tolerance from the computed histories of the driving
variable for the two different integration points: and mapping the another integration point to another constitutive model of the multiple different constitutive models that is different from the same constitutive model that the two different integration points are mapped to”
	Hallquist discloses “mapping the two different integration points to a same constitutive model of the multiple different constitutive models, wherein the same constitutive model is
configured to model material behavior of the two different integration points identically, even though the computed histories of the driving variable of the two different integration points are different” as [Hallquist (paragraph [0031], Fig. 5)] Examiner’s interpretation: The material 
“determining that another integration point has a computed history of the driving variable
that is not within the error tolerance from the computed histories of the driving variable for the two different integration points” as [Hallquist (paragraph [0031] – [0032], Figs. 5 and 6A)] Examiner’s interpretation: The material properties vary within the shell element for each integration point.  Having different shell elements as shown in Fig. 5 of the Hallquist reference, demonstrates that there’s another integration point that is not within the same error tolerance, since the material properties of the shell elements vary for each integration point.  Also, the curves in Fig. 6A of the Hallquist reference show that the structural behavior is altered significantly within the heat-affected zone (HAZ), where as stated in paragraph [0032] of the Hallquist reference, the multiple curves shows the difference in the material properties;
	“and mapping the another integration point to another constitutive model of the multiple
different constitutive models that is different from the same constitutive model that the two different integration points are mapped to” as [Hallquist (paragraph [0031], Figs. 1A and 5)] Examiner’s interpretation: As shown in Fig. 1A and Fig. 5, there is a first and second plate that are connected.  A constitutive model of the plates specify the set of HAZ material properties.  Having different shell elements that represent the welded structural part as shown in Fig. 5 of the Hallquist reference, demonstrates that there’s another integration point for another constitutive model, since the material properties of the shell elements vary for each integration point;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Goldberg et al., Ghaboussi et al. and Lu et al. of determining that two different integration points have computed histories of the driving variable that are different, but within the error tolerance by incorporating mapping the two different integration points to a same constitutive model of the multiple different constitutive models, wherein the same constitutive model is configured to model material behavior of the two different integration points identically, even though the computed histories of the driving variable of the two different integration points are different; determining that another integration point has a computed history of the driving variable that is not within the error tolerance from the computed histories of the driving variable for the two different integration points: and mapping the another integration point to another constitutive model of the multiple different constitutive models that is different from the same constitutive model that the two different integration points are mapped to as taught by Hallquist for the purpose of conducting a numerical simulation of a structure having heat-affected zone, which is located in the vicinity of heat sources.
The motivation for doing so would have been because Hallquist teaches that by conducting a numerical simulation of a structure having at least one heat-affected zone (HAZ) using a FEA model, where the finite elements are configured with at least one integration point and the material properties are assigned to each integration point, the ability to have an efficient  numerical simulation method of a structure containing HAZ using a FEA model can be accomplished (Hallquist (paragraph [0009] – [0011]).

With respect to claim 22, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to determine the driving variable as a tensor variable.” as [Goldberg et al. (paragraph [0024])];

With respect to claim 23, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to determine multiple driving variables for the physical model.” as [Goldberg et al. (paragraph [0023])] Examiner’s interpretation: The Examiner considers the state variables to be the driving variables, since the state variables has an effect on the polymer model when it’s being analyzed;

With respect to claim 27, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to determine the driving variable based on forces applied to the physical model.” as [Goldberg et al. (paragraph [0036])] Examiner’s interpretation: The Examiner considers the strain to be the forces, since the strain is applied to the physical model, where the physical model is analyzed;

With respect to claim 28, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions further cause the computing system to recompute 

With respect to claim 29, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions further cause the computing system to: store the computed histories of the driving variable for each of the integration points; and access the stored computed histories of the driving variable for each of the integration points for use in a different simulation of the physical model.” as [Goldberg et al. (paragraph [0035] - [0036])];

With respect to claim 30, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above, and Goldberg et al. further discloses “wherein the computer executable instructions cause the computing system to define the physical model by: selecting a line of symmetry for the physical model; and partitioning one side of the physical model divided by the line of symmetry into the integration points, but another side of the physical model divided by the line of symmetry.” as [Goldberg et al. (paragraph [0030])];

With respect to claims 31-33 and 37-40, the claims recite the same substitutive limitations as claims 21-23 and 27-30 above and are rejected using the same teachings.

15.	Claims 24-25 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. PGPub 2010/0299112), Ghaboussi et al. (U.S. PGPub 2003/0216894), Lu et al. (U.S. PGPub 2010/0049451), Hallquist (U.S. PGPub 2013/0325417) in view of online .

With respect to claim 24, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above.
While the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist teaches having driving variables, Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist do not explicitly disclose “wherein the driving variable represents deformation for a mechanical material constitutive model.”
Ramasubramanian et al. discloses “wherein the driving variable represents deformation for a mechanical material constitutive model.” as [Ramasubramanian et al. (Pg. 7616, sec. 1.2 Inelastic behavior, 1st – 2nd paragraph, “While extensive work has been carried, etc.”)];
Goldberg et al., Ghaboussi et al., Lu et al., Hallquist and Ramasubramanian et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist of having driving variables for each integration points by incorporating wherein the driving variable represents deformation for a mechanical material constitutive model as taught by Ramasubramanian et al. for the purpose of analyzing the unloading behavior of paper.
The motivation for doing so would have been because Ramasubramanian et al. teaches that by using the finite element implementation of the incremental form of the asymptotic fiber and bond model together with the unloading algorithm, the ability to model complex geometries st paragraph, “The asymptotic fiber and bond model, etc.”).

With respect to claim 25, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the method of claim 21 above.
While the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist teaches having driving variables, Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist do not explicitly disclose “wherein the driving variable represents a temperature gradient for a thermal material constitutive model.”
Ramasubramanian et al. discloses “wherein the driving variable represents a temperature gradient for a thermal material constitutive model.” as [Ramasubramanian et al. (Pg. 7623, 1st paragraph “Bond would yield and the total, etc.”)];
Goldberg et al., Ghaboussi et al., Lu et al., Hallquist and Ramasubramanian et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist of having driving variables for each integration points by incorporating wherein the driving variable represents a temperature gradient for a thermal material constitutive model as taught by Ramasubramanian et al. for the purpose of analyzing the unloading behavior of paper.
st paragraph, “The asymptotic fiber and bond model, etc.”).

With respect to claims 34-35, the claims recite the same substitutive limitations as claims 24-25 above and are rejected using the same teachings.

16.	Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. PGPub 2010/0299112), Ghaboussi et al. (U.S. PGPub 2003/0216894), Lu et al. (U.S. PGPub 2010/0049451), Hallquist (U.S. PGPub 2013/0325417) in view of Gosse et al. (U.S. PGPub 2007/0100565).

With respect to claim 26, the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist discloses the medium of claim 21 above.
While the combination of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist teaches determining multiple driving variables for the physical model, Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist do not explicitly disclose “wherein the computer executable instructions cause the computing system to determine the driving variable as a damage state variable”


Goldberg et al., Ghaboussi et al., Lu et al., Hallquist and Gosse et al. are analogous art because they are from the same field endeavor of analyzing the behavior of the material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Goldberg et al., Ghaboussi et al., Lu et al. and Hallquist of determining multiple driving variables for the physical model by incorporating wherein the computer executable instructions cause the computing system to determine the driving variable as a damage state variable as taught by Goose et al. for the purpose of analyzing load capacity of a composite member.
The motivation for doing so would have been because Goose et al. teaches determining the load capacity of a composite member by receiving model and material data and analyzing this data to generate analysis data that includes strain tensors for a plurality of nodes of the structural member, the ability to generate data results representative of load conditions that result in damage instability in the structural member and a likely location, and direction of the instability can be accomplished (Goose et al. (paragraph [0006] – [0007]).

With respect to claim 36, the claim recite the same substitutive limitations as claim 26 above and is rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147